NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0255n.06

                                         No. 21-5673

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                FILED
                                                         )                Jun 27, 2022
INSITE PLATFORM PARTNERS, INC.; NORTH                                 DEBORAH S. HUNT, Clerk
                                                         )
AMERICAN     SATELLITE CORPORATION;
                                                         )
RICHARD HUMPHREY,
                                                         )   ON APPEAL FROM UNITED
       Plaintiffs - Appellants,                          )   STATES DISTRICT COURT
                                                         )   FOR THE MIDDLE DISTRICT
v.                                                       )   OF TENNESSEE
                                                         )
COMTECH MOBILE DATACOM CORPORATION,                      )
       Defendant-Appellee.                               )                           OPINION
                                                         )


Before: SILER, LARSEN, and MURPHY, Circuit Judges.

       SILER, Circuit Judge. Insite Platform Partners Incorporated, North American Satellite

Corporation, and Richard Humphrey appeal the district court’s orders granting summary judgment

on behalf of Comtech Mobile Datacom Corporation and denying their subsequent motion for

reconsideration. For the following reasons, we REVERSE IN PART AND AFFIRM IN PART

the order granting summary judgment, and we AFFIRM IN PART the order denying

reconsideration and DENY IN PART the appeal of that order.

                                              I.

       North American Satellite Corporation (NASCorp) is the original developer of a product

called the SkyTracker, a monitoring device. It uses satellite technology to measure fuel levels

inside propane tanks. In 2009, NASCorp contracted with Comtech Mobile Datacom Corporation

(Comtech) to design and manufacture the third generation SkyTracker, called the SkyTracker III.
No. 21-5673, Insite Platform Partners v. Comtech Mobile


Comtech also agreed to provide monthly monitoring services for customers who purchased the

SkyTracker III.

       After completing the design for NASCorp, Comtech hired two subcontractors to

manufacture the device: Advanced Assembly (AA), which manufactured the printed circuit boards

installed into the device, and SinotechUSA, Inc. (Sinotech), which produced the plastic enclosures

and assembled the final product; these subcontractors were subject to some form of nondisclosure

agreements (NDA) with Comtech.

       The 2009 contract between NASCorp and Comtech expired in late 2012, and over the next

several months the parties negotiated a new agreement—one winding down their relationship. On

May 31, 2013, the CEO of NASCorp, Richard Humphrey, emailed a Comtech representative to

follow up on the parties’ negotiations. Humphrey explained (1) NASCorp needed the engineering

files it had paid Comtech to develop, (2) Comtech’s subcontractors would need to be released from

their “NDAs” to work directly with NASCorp, and (3) Comtech needed to transfer the remaining

SkyTracker III inventory to NASCorp. Then on June 18, 2013, Humphrey emailed Comtech a list

of the engineering files NASCorp needed. The list included, among other things, hardware and

software files, accompanying documents, and testing fixtures for the SkyTracker III. Humphrey

also requested again that AA and Sinotech be released from their “NDAs” so they could begin the

“next tranche” of SkyTracker III production. One day later, on June 19, 2013, Comtech employees

began locating the items on Humphrey’s list.

       On    June   25,   2013,   the   parties   signed   the   “CONTRACT       SETTLEMENT

MODIFICATION” (the Agreement).           The Agreement (1) required Comtech to “release all

SkyTracker III engineering drawings and related information to NASCorp,” (2) required Comtech

to “provide written notice to all subcontractors involved in the manufacture of SkyTracker units


                                               -2-
No. 21-5673, Insite Platform Partners v. Comtech Mobile


and authorize the subcontractors to work with NASCorp directly upon the execution of this

agreement,” and (3) provided a structured plan for NASCorp to purchase Comtech’s remaining

SkyTracker III inventory and to settle outstanding invoices.       After the parties signed the

Agreement, Comtech employees compiled all the SkyTracker III electronic files from Comtech’s

project-management database. These files were then burned onto a CD and, Comtech claims,

shipped to NASCorp, along with a laptop and a SkyTracker III test fixture. When Humphrey

received the package on July 5, 2013, however, he claims it only contained the laptop and test

fixture. Humphrey maintains that he never received a CD of any SkyTracker III files.

       Comtech released AA and Sinotech from their NDAs in late July 2013. NASCorp and

Comtech eventually modified the Agreement in October 2013, and the two remained in sporadic

communication throughout the rest of year. During early 2014, NASCorp began reaching out to

AA and Sinotech to establish new manufacturing arrangements.

       Then on June 4, 2014, Comtech sent NASCorp a dunning letter demanding NASCorp pay

$135,404.20 in overdue payments.        Around this same time, Humphrey was also visiting

NASCorp’s new circuit board manufacturer, Creative Electronics and Software, Inc. (CES).

NASCorp had decided to work with CES instead of AA after AA declined to extend NASCorp

credit on a new manufacturing arrangement. Prior to his visit, Humphrey provided CES with the

package that Comtech had shipped to him. When Humphrey arrived, CES notified him that

NASCorp didn’t possess several important SkyTracker III files. After learning this, Humphrey

responded to Comtech’s dunning letter to complain that Comtech breached the Agreement.

       Humphrey was eventually able to obtain a few engineering files from AA, which were

necessary for CES to fabricate the circuit boards, and Humphrey acknowledged that AA and

Sinotech possessed all files necessary to manufacture the SkyTracker III device. But by late 2014,


                                              -3-
No. 21-5673, Insite Platform Partners v. Comtech Mobile


the SkyTracker III was beginning to experience several other problems. One of the main problems

CES identified was that the SkyTracker III battery, which was designed to go into “sleep mode”

and last for several years, remained “awake” and resultantly lasted only a few months. Because

CES couldn’t fix the battery, CES and NASCorp sought out Execution Analytics (a product

development firm) to review the package Humphrey had provided CES and to determine whether

NASCorp had all the files necessary to produce reliable SkyTracker III devices.

       CES never located a CD within the package, and, after reviewing all the items Humphrey

provided, CES and Execution Analytics determined NASCorp was missing several important files.

Chief among them was the SkyTracker III source code. Source code is an electronic file of

computer-commands written in programming language that is readable by humans. Software

engineers use these readable commands to generate the unreadable computer code, which directs

the activity of an electronic device. CES determined it could not resolve the battery issue without,

at least, the source code. CES also learned that Globalstar, NASCorp’s modem producer, had

discontinued their current modem for a new model. CES notified Humphrey that its engineers

would be unable to incorporate the new modem without upgrading the SkyTracker III circuit

board, which likewise required access to the source code. Ultimately, NASCorp never received

the source code from Comtech.

       NASCorp continued to manufacture and sell some SkyTracker III devices for roughly the

next two years. Throughout this period, NASCorp often had to refurbish returned devices on

warranty. By late 2016, NASCorp and Execution Analytics decided to design the next generation

SkyTracker—the SkyTracker IV—and in September of 2017, NASCorp terminated the

SkyTracker III series. Humphrey maintains NASCorp was forced to develop the SkyTracker IV




                                               -4-
No. 21-5673, Insite Platform Partners v. Comtech Mobile


because Comtech never provided proprietary information essential for a functioning SkyTracker

III—primarily, the SkyTracker III source code.

       Humphrey also accuses Comtech of pirating its SkyTracker III devices.            Humphrey

admittedly has never seen a pirated unit for sale and does not know how many units might exist.

He notes, however, that after the parties entered into their 2009 agreement, Comtech ordered 3,700

enclosures from Sinotech, and yet Sinotech only assembled 2,323 SkyTracker III devices—leaving

a surplus of 1,377 enclosures. Comtech cannot account for the additional enclosures but explains

that manufacturers are often required to purchase more parts than they ultimately assemble.

Humphrey also discovered several invoices from this time that showed that roughly the same

number of two other component parts had been delivered to a recipient, “North American

Satellite,” at an address NASCorp had already vacated.

       NASCorp; Richard Humphrey; and NASCorp’s assignee, Insite Platform Partners,

Incorporated, (hereinafter collectively “NASCorp”) sued Comtech on March 26, 2019, for several

claims arising out of the Agreement and under the Lanham Act. Comtech counterclaimed for

breach of contract. It also moved to dismiss NASCorp’s claims. The district court granted in part

and denied in part Comtech’s motion to dismiss and dismissed all NASCorp’s claims save two: its

Tennessee breach of contract claim, and its false-designation-of-origin claim under the Lanham

Act. Comtech later moved for summary judgment, and the district court granted that motion in

full. NASCorp moved for reconsideration, and the district court denied that motion. NASCorp

appealed both orders. The parties settled Comtech’s counterclaim for breach of contract. For the

following reasons, we reverse in part and affirm in part the order granting summary judgment, and

we affirm in part the order denying reconsideration and deny in part the appeal of that order.




                                               -5-
No. 21-5673, Insite Platform Partners v. Comtech Mobile


                                  STANDARD OF REVIEW

       We review a grant of summary judgment de novo, “construing the evidence and drawing

all reasonable inferences in favor of the nonmoving party.” Hirsch v. CSX Transp., Inc., 656 F.3d

359, 362 (6th Cir. 2011). The moving party bears the initial burden of “identifying those parts of

the record that demonstrate the absence of any genuine issue of material fact.” Moldowan v. City

of Warren, 578 F.3d 351, 374 (6th Cir. 2009).

                                         DISCUSSION

   A. Breach of Contract

       NASCorp claims Comtech breached the Agreement’s provision that required Comtech to

“release all SkyTracker III engineering drawings and related information to NASCorp.” We apply

Tennessee law to this claim as the district court did, and the parties have never objected. Under

Tennessee law, a breach-of-contract claimant must prove “the existence of a valid and enforceable

contract, a deficiency in the performance amounting to a breach, and damages caused by the

breach.” Fed. Ins. Co. v. Winters, 354 S.W.3d 287, 291 (Tenn. 2011).

       Below, the parties agreed that Comtech gathered “all SkyTracker III engineering drawings

and related information” and compiled these so-called “engineering files” onto a CD. NASCorp

argued there was still a dispute about whether Comtech “release[d]” the engineering files “to

NASCorp,” as Humphrey testified that he never received that CD. The district court granted

summary judgment nonetheless because it found that Comtech “deliver[ed] the requisite

engineering [files]” and held that any dispute about the contents of the package was immaterial, as

Comtech could have satisfied this obligation in more than one way. Specifically, the district court

held that Comtech “release[d]” the engineering files when it released AA and Sinotech from their

NDAs and allowed them to continue manufacturing the SkyTracker III for NASCorp, especially


                                                -6-
No. 21-5673, Insite Platform Partners v. Comtech Mobile


considering NASCorp admitted the subcontractors possessed all the files necessary to

“manufacture” the device.

       On appeal, both parties disagree about Comtech’s obligation under this provision. When

the district court granted summary judgment it implicitly interpreted Comtech’s obligation as

inclusive of two alternative duties: a duty to transfer engineering files to NASCorp or a duty to

send releases notifying the subcontractors of their right to continue manufacturing the SkyTracker

III for NASCorp. NASCorp maintains “release” only encompassed the former interpretation;

Comtech maintains it unambiguously encompassed the latter. We must therefore determine what

it means to “release” the engineering files “to NASCorp.”

       The interpretation of a contract is question of law. BSG, LLC v. Check Velocity, Inc., 395

S.W.3d 90, 92 (Tenn. 2012). We are required to “ascertain and give effect to the parties’ intent.”

Id. If contractual language is clear and unambiguous, we must interpret it “according to its plain

terms and ordinary meaning.” Id. at 93. When a term is ambiguous, the court must “resort to other

rules of construction,” Planters Gin Co. v. Fed. Compress & Warehouse Co., 78 S.W.3d 885, 890

(Tenn. 2002), including a reliance on extrinsic evidence, Individual Healthcare Specialists, Inc. v.

BlueCross BlueShield of Tenn., Inc., 566 S.W.3d 671, 697–98 (Tenn. 2019). Only if the ambiguity

remains does the meaning of a contract become a question of fact. Planters, 78 S.W.3d at 890.

       Comtech relies on Black’s Law Dictionary, which defines “release” to mean, among other

things, a “relinquishment or concession of a right, title, or claim.” Release, BLACK’S LAW

DICTIONARY (11th ed. 2019)). Webster’s Dictionary adds: “to give up in favor of another,” and

“to give permission for publication, performance, exhibition, or sale of.” Release, MERRIAM-

WEBSTER, https://www.merriam-webster.com/dictionary/release (last visited May 27, 2022). The

Oxford English Dictionary also adds: “[t]o make over or transfer . . . property . . . to another.”


                                               -7-
No. 21-5673, Insite Platform Partners v. Comtech Mobile


Release, OXFORD ENGLISH DICTIONARY, https://www.oed.com/view/Entry/161859?rskey=

VGsAA2&result=2&isAdvanced=false#eid (last visited May 27, 2022).

       In light of these definitions, “release” is ambiguous; it equally encompasses two notions.

As Comtech argues, release may mean that Comtech was required to “relinquish” “in favor of” the

subcontractors its “right” to use the engineering files for NASCorp. Or, as NASCorp maintains,

release may mean that Comtech was required to “transfer” the engineering files “to” NASCorp.

       But this ambiguity diminishes once we consider the entire contract, as we must. Garrison

v. Bickford, 377 S.W.3d 659, 664 (Tenn. 2012). Comtech’s favored interpretation of “release”

would render the entire provision superfluous. Comtech’s purported obligation to “send releases”

is encompassed by a subsequent provision, which required Comtech to “provide written notice to

all subcontractors involved in the manufacture of SkyTracker units and authorize [them] to work

with NASCorp directly.” Tennessee courts avoid construing contractual language in a way that

renders a provision surplusage. See Maggart v. Almany Realtors, Inc., 259 S.W.3d 700, 704 (Tenn.

2008). This subsequent provision counsels against adopting a definition of “release” that obligates

Comtech to “relinquish” to the subcontractors its right to use the engineering files for NASCorp

because the subsequent provision already imposed that obligation.

       Comtech asserts the subsequent provision only obligated Comtech to allow the

subcontractors to work with NASCorp. Comtech maintains the “release” provision separately

required Comtech to allow the subcontractors to use the engineering files for NASCorp. We aren’t

aware if this dichotomy-of-restrictions originally was imposed by the subcontractor’s NDAs; we

do not have those agreements. But such hairsplitting does not seem to appear in this agreement;

indeed, how else were the “subcontractors involved in the manufacture of SkyTracker units”

supposed to work “with NASCorp directly,” if not by the right to use the engineering files for


                                               -8-
No. 21-5673, Insite Platform Partners v. Comtech Mobile


NASCorp? And this supposed distinction is belied by the “release” provision as well, which

required Comtech to release the engineering files “to” NASCorp, not to the subcontractors “for”

NASCorp.

       The contract, when read as a whole, is likely unambiguous in requiring Comtech to send

the engineering files to NASCorp. Even if there was any lingering confusion about the contract’s

meaning, though, we would still come to the same conclusion in light of the extrinsic evidence.

Cf. Mass. Mut. Life Ins. Co. v. RCS – Germantown I, LLC, 858 F. App’x 900, 905 (6th Cir. 2021).

Comtech fails to show the subcontractors ever possessed all the engineering files Comtech was

obligated to “release” when it allowed them to continue working with NASCorp. So to fulfill its

obligation to release “all SkyTracker III engineering drawings and related information to

NASCorp,” Comtech was undisputedly required to transfer those files to NASCorp—not simply

to allow the subcontractors to continue manufacturing the SkyTracker III and to use whatever files

they may have possessed at the time.

       When it comes to the circumstances before the Agreement, we are “permitted to use parol

evidence, including the contracting parties’ conduct and statements regarding the disputed

provision, to guide the court in construing and enforcing the contract.”1 Allstate Ins. Co. v. Watson,

195 S.W.3d 609, 612 (Tenn. 2006). The Agreement includes an integration clause, which

Tennessee courts recognize “indicates the parties’ intent that the contract[] embod[ies] their

complete and exclusive agreement.” Individual Healthcare Specialists, Inc., 566 S.W.3d at 697.



1
 Although the parol evidence rule generally operates differently depending on whether the contract
is governed by the common law or Tennessee’s version of the U.C.C., it is widely recognized to
operate the same when it is being used as it is here: an interpretative aid for ambiguous language.
See 21 Steven W. Feldman, Tennessee Practice Series Contract Law and Practice § 8:51 (2d ed.),
Westlaw (database updated Sept. 2021) (“[B]oth the UCC and common law parol[-]evidence [bar]
do[es] not apply when the extrinsic proof does not contradict or alter the terms of the contract.”).
                                                -9-
No. 21-5673, Insite Platform Partners v. Comtech Mobile


But we may still consider “extrinsic evidence of context . . . to interpret the contractual language

in line with the parties’ intent,” provided that it is not used to “vary, contradict, or supplement the

contractual terms.” Id. When the parties rely on the circumstances after the Agreement, they

evoke the corollary rule of practical construction. This rule, “long recognized and applied” in

Tennessee, is that “the interpretation placed upon a contract by the parties thereto, as shown by

their acts, will be adopted by the court and that to this end not only the acts but the declarations of

the parties may be considered.” Hamblen County. v. City of Morristown, 656 S.W.2d 331, 335

(Tenn. 1983); see also Williamson Cnty. Broad. Co. v. Intermedia Partners, 987 S.W.2d 550, 553

(Tenn. Ct. App. 1998) (“The construction placed on an agreement by the parties is a valuable

construction tool where the agreement is ambiguous.”).

       In support of its interpretation that release means “send releases” and not “transfer,”

Comtech relies on two pieces of evidence. First, Comtech points to an email from an AA

representative, responding to Comtech’s email notifying AA that Comtech is ceasing production

of the SkyTracker III and that “NASCorp may be contacting you in the future . . . .” AA’s email

in response requested that Comtech provide a formal letter to AA stating whether Comtech “will

be releasing all files for the SkyTracker . . . and if there are any limitations on what NASCorp can

do[.]” Second, in its statement of undisputed facts below, Comtech asserted the subcontractors

“had all of the files necessary to manufacture SkyTracker IIIs,” and NASCorp admitted this fact

without reservation. Comtech argues this evidence shows the subcontractors already possessed all

the engineering files Comtech was obligated to “release” to NASCorp under the Agreement. In

light of this evidence, therefore, Comtech maintains the Agreement required Comtech only to

allow the subcontractors to (1) continue working with NASCorp and (2) continue using the

engineering files for NASCorp.


                                                - 10 -
No. 21-5673, Insite Platform Partners v. Comtech Mobile


        Comtech’s reliance on this evidence is misplaced, however, as it obscures who possessed

what. Take first, AA, Comtech’s circuit board manufacturer. In his June 18, 2013, email to

Comtech listing the files NASCorp needed, Humphrey noted how one of the items on the list—

which included Gerber files, BOM files, and X/Y or Pick and Place files—already had been

requested by AA. Gerber files are photographs of the circuit board patterns for each layer of a

circuit board, BOM files are “bill of materials” files that provide a list of parts necessary to

fabricate a circuit board, and X/Y or Pick and Place files are instructions for placing component

parts onto a circuit board. These are the files AA’s representative was referencing in the email to

Comtech above. These were also the files that AA’s corporate designee referenced when he

testified AA already possessed “all . . . the files [it] needed . . . to manufacture” the circuit boards,

and that Humphrey admitted he eventually received from AA after he hired CES, which CES used

to manufacture the SkyTracker III circuit boards. And as for Sinotech, Comtech’s subcontractor

that produced the device’s plastic enclosures, its corporate designee explained, “[t]here weren’t

detailed instructions or documentation” for production.

        Comtech cited this testimony for its claim—which NASCorp admitted—that the

subcontractors “had all of the files necessary to manufacture the SkyTracker IIIs.” But importantly

neither subcontractor testified it possessed the SkyTracker III source code, and yet Comtech

acknowledges the phrase “all SkyTracker III engineering drawings and related information”

includes the SkyTracker III source code. Comtech therefore conflates NASCorp’s relatively

benign admission that the subcontractors “had all of the files necessary to manufacture the

SkyTracker IIIs” with Comtech’s contractual obligation to “release all SkyTracker III engineering

drawings and related information.” The former references a distinct set of files in AA’s possession

to manufacture the SkyTracker III circuit boards, while the latter is broader because it


                                                 - 11 -
No. 21-5673, Insite Platform Partners v. Comtech Mobile


undisputedly includes the SkyTracker III source code. So neither AA’s email, nor NASCorp’s

admission below, raises a genuine dispute about whether “release” imposed only an obligation to

“send releases” to Comtech’s subcontractors. Such a construction would nullify Comtech’s

undisputed obligation to release “all” the engineering files because there is no evidence the

subcontractors ever possessed the SkyTracker III source code.

       NASCorp, on the other hand, persuasively relies on the parties’ emails exchanged before,

and after, executing the Agreement. Specifically, in his June 18, 2013, email to Comtech,

Humphrey stated, “In our discussion, you mentioned that our engineered property which we

bought was going to have to be located.” Humphrey then provided the list of files and items that

Comtech needed to locate, which were “documented [as] being used when [NASCop] was helping

[to] train Comtech staff” under their 2009 agreement. Humphrey went on: “In addition to the

above, we need releases from Comtech for vendors.” He later repeated himself: “Also, Advanced

Assembly, SinotechUSA, Inc. and any other vendors will need a signed release from their NDAs

with Comtech.” Humphrey’s separate demands for the files and for Comtech to release the

subcontractors from their NDAs, and his use of the word “located” as it pertained to the files,

indicates the parties understood these were two, different obligations. And contrary to Comtech’s

belated characterization of Humphrey’s email as a separate arrangement the parties struck “prior”

to entering the Agreement (which coincidentally obligated Comtech to “send a [CD] containing

certain engineering documents”), Comtech already admitted this email “set[] forth in specific

detail the [files] Comtech was required to provide to NASCorp as part of the [Agreement].”

       Similarly, a day later, an internal Comtech email advised: “Here’s a list of items

[Humphrey] wants from us.” Another email presciently stated, “We want to make sure that all of

these documents come to [Comtech] first so that we can pull together a full ‘package’ to deliver


                                             - 12 -
No. 21-5673, Insite Platform Partners v. Comtech Mobile


to [NASCorp].      I just don’t want all our sub[contractors] sending documents directly to

[Humphrey]. I can’t imagine what that would turn into.” And Comtech’s productions manager

testified that, during this time, Comtech employees were directed to download from Comtech’s

project-management database every file Humphrey had requested and copy those files onto a CD

to ship to NASCorp.

        Two days after the parties signed the Agreement, an internal Comtech email advised: “We

need to ship everything out to nascorp by 7/2.” Another email directed: “[T]he list of things that

NASCorp requested . . . [has] all been located and are in a CD . . . . The only things left are [to] . .

. [p]ackage up the actual test fixture and ship to them.” And, importantly, Comtech has always

asserted that it shipped a package to NASCorp on July 2 with all the “engineering drawings and

related information” it was obligated to “release” under the Agreement.

        Comtech likewise acknowledges that, prior to entering the Agreement, NASCorp had

already paid the invoices related to Comtech’s engineering services. Those services included

developing the engineering files for NASCorp. So it seems the parties envisioned that Comtech

would return these proprietary files to NASCorp and allow the subcontractors to work with

NASCorp in order to use these files for the next tranche of production. See Williamson Cnty.

Broad. Co., 987 S.W.2d at 552 (“The court should consider the entire contract, and the situation

involving the parties, the nature of the business in which they are engaged and the subject matter

to which the contract relates.” (cleaned up)).

        Considering the entire context of the Agreement, therefore, Comtech was undisputedly

required to transfer “all SkyTracker III engineering drawings and related information to

NASCorp”—not only to allow the subcontractors to continue working with NASCorp. This

distinction is meaningful in practice. Although the subcontractors were authorized to work with


                                                 - 13 -
No. 21-5673, Insite Platform Partners v. Comtech Mobile


NASCorp, NASCorp was not obligated to work with them; yet, after it chose to work with its own

subcontractor, NASCorp never received its proprietary source code from Comtech.

        Comtech echoes its interpretative argument to claim that it performed under the

Agreement, nonetheless, because NASCorp could have sought out any missing files from AA and

Sinotech. It’s true that, besides physically shipping them to NASCorp, Comtech could have

“released” the engineering files in several ways—including through its subcontractors. But this

misses the point. Other than NASCorp’s admission that AA and Sinotech had all the files

necessary to “manufacture” the SkyTracker III, Comtech has never identified evidence that either

subcontractor transferred the SkyTracker III source code to NASCorp nor that they even possessed

all the engineering files in the first place.

        Comtech argues NASCorp forfeited any dispute about what specific files the

subcontractors possessed by failing to raise the issue before the reconsideration stage. The district

court partially agreed, holding that NASCorp improperly claimed for the first time on

reconsideration that “software engineering files,” like the SkyTracker III source code, were in the

“exclusive domain of [Comtech].” Be that as it may, NASCorp sufficiently argued that Comtech

failed to show the subcontractors possessed the “software engineering files,” like the source code,

when they were released from their NDAs. In its motion for summary judgment, Comtech argued

that it “gave NASCorp another path to continue manufacturing its product” when it released its

subcontractors from their NDAs. NASCorp’s central argument in response was that Humphrey

never received any “software engineering files,” like the source code, even though he was able to

obtain from AA “hardware engineering files” for the SkyTracker III circuit boards. This is

essentially the same argument NASCorp raises on appeal.




                                                - 14 -
No. 21-5673, Insite Platform Partners v. Comtech Mobile


       Finally, we arrive back where we began: Comtech’s shipment. The parties acknowledge

that if Comtech shipped the CD to NASCorp, the package NASCorp received would have

contained “all SkyTracker III engineering drawings and related information.” Comtech claims it

shipped a CD of all the engineering files; Humphrey claimed he never received that CD. Although

both parties agree NASCorp received the package Comtech sent, they dispute what Comtech sent.

This is enough to preclude summary judgment.

       Comtech argues Humphrey’s testimony is undermined by his statement in a July 18, 2013,

email (thirteen days after he received the package), in which he notified Comtech that “[w]e have

been going through the engineering items.” Viewed in a light most favorable to NASCorp and

Humphrey, however, this simply refers to the laptop and test fixture that Humphrey acknowledges

he received and reviewed. This statement does not undisputedly show that NASCorp received the

CD, especially considering Humphrey went on to say he was going to have an employee “sign-off

on the engineering deliverables received.”     Comtech also points out that Humphrey only

complained about the shipment after he received Comtech’s dunning letter, but Humphrey testified

he met with CES to discuss the missing files before he read the dunning letter. Finally, Comtech

references Humphrey’s email to CES, in which he explained that the files he provided CES “are

straightforward” and that “Advanced AssemblyTM made production runs with those items.”

Humphrey, however, also said “[w]e are hoping . . . NASCorp [counsel] will be successful in

recovery of our source codes from Comtech.” Ultimately, NASCorp claims that Humphrey

provided CES with the same package he received, and that CES gave that package to Executive

Analytics. CES claims the package didn’t include a CD, and Execution Analytics claims it never

received the source code. On these facts, summary judgment is improper.




                                             - 15 -
No. 21-5673, Insite Platform Partners v. Comtech Mobile


        Comtech finally seeks to affirm the district court on the alternative ground that NASCorp

failed to prove damages. This issue was not decided below and is not fully briefed before us. We

therefore decline to affirm on this basis.

        As NASCorp presented evidence that it never received the SkyTracker III source code,

which Comtech admits NASCorp was owed, there remains a genuine dispute about whether

Comtech performed under the Agreement. Accordingly, we reverse the district court’s grant of

summary judgment on this claim. Consequently, we deny as moot NASCorp’s appeal of the order

denying reconsideration of this claim.

    B. Lanham Act Claim

        The district court also granted summary judgment on NASCorp’s Lanham Act claim.

NASCorp had claimed that Comtech manufactured, sold, and/or provided monthly monitoring

services for pirated SkyTracker III devices in violation of the Lanham Act. The Lanham Act

imposes liability on “[a]ny person who, on or in connection with any goods or services, . . . uses

in commerce . . . any false designation of origin, . . . which . . . is likely to cause confusion, or to

cause mistake, or to deceive . . . as to the origin . . . of his or her goods, services, or commercial

activities.” 15 U.S.C. § 1125(a)(1)(A). A plaintiff must show that: “(1) it owns the registered

trademark; (2) the defendant used the mark in commerce; and (3) the use was likely to cause

confusion.” Grubbs v. Sheakley Grp., Inc., 807 F.3d 785, 794 (6th Cir. 2015) (citing Hensley Mfg.,

Inc. v. ProPride, Inc., 579 F.3d 603, 609 (6th Cir. 2009)).

        NASCorp’s claim is based on four facts: (1) Comtech ordered an additional 1,377

unaccounted-for plastic enclosures; (2) roughly the same number of two other component parts

were shipped to an address NASCorp had previously vacated; (3) the invoices for these component

parts named the recipient as “North American Satellite,” not “North American Satellite


                                                 - 16 -
No. 21-5673, Insite Platform Partners v. Comtech Mobile


Corporation”; and (4) Comtech was the only manufacturer with authority to order component parts

for the SkyTracker III and provide monitoring services for them. From these facts, NASCorp

claims that Comtech used a shadow entity named “North American Satellite” to manufacture and

sell pirated SkyTracker III devices or provide illegal monthly monitoring services for them.

        Comtech rightly notes there is no evidence of who received these additional component

parts; whether Comtech received them; whether they were later combined with the missing

enclosures and other essential parts to produce SkyTracker III devices; and, most importantly,

whether Comtech ever sold counterfeits in commerce or provided monitoring services for them.

See Moldowan, 578 F.3d at 374 (“If the moving party . . . does not bear the burden of proof at trial,

. . . [it] may meet its burden by showing ‘that there is an absence of evidence to support the

nonmoving party’s case.” (citation omitted)). And NASCorp even admits it has never seen a

pirated unit for sale in commerce. Cf. Grubbs, 807 F.3d at 794. We therefore affirm the district

court’s grant of summary judgment on this speculative claim. Also, because NASCorp only

addresses the reconsideration-order as it relates to the breach of contract claim, NASCorp waived

review of that order as it relates to the Lanham Act claim. See, e.g., Robert N. Clemens Tr. v.

Morgan Stanley DW, Inc., 485 F.3d 840, 853 (6th Cir. 2007). We therefore affirm that order, as

well.

                                         CONCLUSION

        For the foregoing reasons, we REVERSE IN PART AND AFFIRM IN PART the order

granting summary judgment, and we AFFIRM IN PART the order denying reconsideration and

DENY IN PART the appeal of that order.




                                               - 17 -